Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-7, 9-14, 16-17 and 19 are pending and examined herein. 

Allowable Subject Matter
Claims 1-7, 9-14, 16-17 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest (in the manner recited) a nuclear reactor with a passive reactor cavity cooling system with a functional conductor comprising a first plate, a second plate, a fluid and lattice that form a unit structure, wherein the function conductor is formed by an assembly of the unit structure with the plates sequentially disposed and spaced apart with interposing lattices. Hirayama and Singh (cited via 892) are considered the closest references. Neither reference discloses a multi-part construction of the functional conductor comprising an aggregate unit structure as claimed with a plurality of plates sequentially disposed and spaced apart from one another in a manner of interposing lattices therebetween. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA C DEVORKIN whose telephone number is (408)918-7563. The examiner can normally be reached Monday -Fridays 7:30 - 4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646